 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH HYLTON,                                 No. 2:19-CV-0479-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

18   matter was referred to the undersigned to conduct the initial scheduling conference. See ECF No.

19   4 (minute order). Good cause appearing therefor, the matter is set for a scheduling conference

20   before the undersigned in Sacramento, California, on April 17, 2020, at 9:30 a.m., in Courtroom

21   10. The parties shall file a joint scheduling conference statement consistent with the court’s

22   March 8, 2019, order no later than April 10, 2020.

23                  IT IS SO ORDERED.

24

25   Dated: February 27, 2020
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
